Case: 4:19-cr-00304-ERW Doc. #: 215 Filed: 03/16/20 Page: 1 of 2 PageID #: 473



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTER DIVISION

  UNITED STATES OF AMERICA,                     )
                                                )
          Plaintiff,                            )
                                                )       Cause No:      4:19-CR00304
  v.                                            )
                                                )
  SHAVON BROWN,                                 )
                                                )
          Defendant.                            )


                                       MOTION FOR BOND

          COMES NOW Defendant, Shavon Brown, by and through her attorney, and moves
  this Honorable Court to admit Defendant to bail and release the defendant on her own
  recognizance and states to the court as follows:
          1.      Defendant does not pose a threat to the community.
          2.      Defendant does not pose a threat to herself.
          3.      Defendant has been confined to the “workhouse” for an extensive period of
  time.
          4.      Defendant will adhere and conform to any conditions that the court requires.
          5.      That due to the present circumstances with the pandemic, housing in the
  “workhouse” for these allegations poses a greater risk to her safety and the safety of others
  than her release on bond.
          6.      The equities demand the granting of bond especially in light of the contents of
  the letter attached as an exhibit.
          7.      The President of the United States in a press conference on today’s date
  advised people not to gather in groups of more that 10.


          WHEREFORE, for the above reasons defendant respectfully requests that this
  defendant be granted a reasonable bond under the circumstances.
Case: 4:19-cr-00304-ERW Doc. #: 215 Filed: 03/16/20 Page: 2 of 2 PageID #: 474



                                                      Respectfully Submitted,
                                                      BRADLEY S. DEDE, L.L.C.
                                                      By_/s/_Bradley S. Dede __
                                                              Bradley S. Dede, #36103
                                                              Attorney for Defendant
                                                              7710 Carondelet Ave. Ste. 105
                                                              Clayton, Missouri 63105
                                                              314-725-9700
                                                              314-725-5967 (fax)
                                                              bsdede@att.net




                                       Certificate of Service
  The above signature certifies a copy of the foregoing was eFiled electronically with the Clerk
   of the Court this 16th day of March, 2020 to: United States Attorney’s Office, 100 S. 10th
                             Street, 20th Floor, St. Louis, MO 63102.
